Title: From George Washington to Lansdowne, 7 November 1791
From: Washington, George
To: Lansdowne, William Petty, marquis of



My Lord,
Philadelphia Novr 7th 1791.

The letter with which you were pleased to honor me—dated the 4th of July—was presented to me by Lord Wycombe. Permit me to thank your Lordship for introducing so worthy and intelligent

a young Nobleman to my acquaintance—and to regret that his stay in this Country is so short as not to have allowed him to investigate it more.
This Country has a grateful recollection of the agency your Lordship had in settling the dispute between Great Britain and it; and fixing the boundary between them. It is to be wished that the same liberal policy was pursued, and every germe of discontent removed that they might be reciprocally benificial to each other; their Laws, Language, and Customs being much assimilated.
I pray your Lordship to be assured of the great respect and consideration, with which I have the honor to be Your Lordship’s most obedient, and most humble servant

Go: Washington

